Case 4:21-mj-08700-N/A-LCK Document 1 Filed 08/17/21 Page 1 of 1

 

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Avery Joseph Antonio DOB: 1994; United States MAGISTRATE'S CASE N
Jesse Joseph Antonio DOB: 2002; United States i —9 8 O ty p

 

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) Gi), 1324(a) CWA) W)CD and COON MBE

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about August 16, 2021, in the District of Arizona, Avery Joseph Antonio and Jesse Joseph
Antonio, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire,
confederate, and agree with other persons, known and unknown, to transport certain illegal aliens, including Marcos
Giron-Lopez, and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections

1324(a)(1)(A) (ii), 1324(a)(1)(A)(¥)(D, and 1324(a)(1)(B)(D.

COUNT 2 (Felony) On or about August 16, 2021, in the District of Arizona, Avery Joseph Antonio and Jesse Joseph
Antonio, knowing and in reckless disregard of the fact that certain illegal aliens, including Marcos Giron-Lopez, had
come to, entered and remained in the United States in violation of law, did transport and move said aliens within the
United States by means of transportation and otherwise, in furtherance of such violation of law and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A) (ii) and

1324(a)(1)(B)@).

 

.fand out of the driver’s seat compartment, and another male subject identified as Jesse Joseph Antonio standing at the

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On August 16, 2021, HSI Sells agents and US Border Patrol Agents observed a silver Ford Flex SUV with a temporary
Arizona license plate parked on the south side of SR86 approximately a half (’2) mile west of Hayhook Ranch Road
with both driver side doors open. Agents observed two male subjects in camouflage clothing walking southbound
quickly from the vehicle south of a barbed wire fence, a male subject identified as Avery Joseph Antonio coming in

rear of the vehicle preparing to open the rear hatch door. Agents believed this to be a human smuggling event and that
the suspects were attempting to waik around the established immigration checkpoint, Agents detained Avery Joseph
Antonio and Jesse Joseph Antonio, as well as two noncitizens located hiding in the rear and on the side of the vehicle.

During post-Miranda interview, Avery Joseph Antonie and Jesse Joseph Antonio admitted to agents they were
smuggling noncitizens for profit. Avery Joseph Antonio advised he was expecting to make approximately $1,000
USD, while Jesse Joseph Antonio was expecting to make an unknown amount of money. Avery Joseph Antonio
admitted that there were originally four noncitizens in the vehicle.

Material witness Marcos GIRON-Lopez admitted that he was a citizen of Mexico without legal permission to be in
the US and was paying 3,000 pesos to get to Los Angeles.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Marcos Giron-Lopez

 

 

 

 

 

 

 

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is CHRISTOPHER M CRAVENS. Sysignd i cnasrort caavens
true and correct to the best of my knowledge. _

AUTHORIZED BY: AUSA JAA/arm\ Ae’ OFFICIAL TITLE

Chris Cravens, Special Agent, Homeland
ee N . Security Investigations

Sworn by telephone _x

SIGNATURE OF MAGISTRAPE: DATE

é (7 | August 17, 2021

 

 

 

 
 
 

See Federat rates of Crieainnl Procedure Rules 3, 41, ane 5f *

 
